Case 1:18-cv-03979-PKC-RLM Document 101 Filed 04/07/21 Page 1 of 8 PageID #: 579




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 ROXANNE PURCELL ex rel Estate of Garland
 Tyree Jr.,

                                     Plaintiff,                           MEMORANDUM
                                                                          AND ORDER

                   -against-                                              18-CV-3979 (PKC)

 CITY OF NEW YORK, et al.,

                                     Defendants.
 ---------------------------------------------------------------x
 ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

          By letter-motion received on February 20, 2021, pro se plaintiff Roxanne Purcell

 (“plaintiff”) seeks an order compelling defendants City of New York and several named

 NYPD officers (collectively, “defendants”) to produce certain documents in discovery. See

 Letter Motion to Compel (filed on Feb. 24, 2021) (“2/24/21 Mot. to Compel”), DE #96. For

 the reasons, and to the extent described below, plaintiff’s motion is denied in substantial part.

                                                 BACKGROUND

          Plaintiff alleges that her son, Garland Tyree Jr. (the “decedent”), was fatally shot by

 members of the NYPD, in violation of his constitutional rights.1 On August 15, 2015, the

 decedent barricaded himself in his apartment at 15 Destiny Court in Staten Island. See Second

 Amended Complaint (Oct. 21, 2019) at ECF p. 6, DE #58-1. During the incident, four shots

 were fired, and the decedent was fatally wounded. See id. at ECF p. 7.



 1
   Familiarity with the history of the case is assumed. Suffice it to say, this is the third civil rights lawsuit that
 plaintiff has filed in this District regarding her son. See Purcell v. City of New York, No. 18-CV-3979 (PKC)
 (RLM); Purcell v. Bureau of Alcohol, Tobacco, & Firearms, No. 17-CV-2742 (PKC) (RLM); Purcell v.
 N.Y.P.D., No. 17-CV-5673 (PKC) (RLM).
Case 1:18-cv-03979-PKC-RLM Document 101 Filed 04/07/21 Page 2 of 8 PageID #: 580




           On January 27, 2020, plaintiff filed a letter complaining that the City defendants failed

 to “comply with the court order of disclosure of relevant documents[,]” and accused them of

 attempting to “stonewall the timely process of [her] claim.” Plaintiff's Motion for Order

 Compelling Discovery (Jan. 27, 2020), DE #68 at ECF p. 6. Since it was undisputed that

 plaintiff had not served defendants with the document requests underlying her motion to

 compel, the Court treated plaintiff’s letter as the operative document request and directed

 defendant to respond. See Memorandum and Order (May 4, 2020), DE #72. The Court also

 denied defendants’ motion to stay discovery due to the difficulties created by the COVID-19

 pandemic, but extended their time to respond to plaintiff’s requests. See id. at 2.

           On June 18, 2020, the Court granted plaintiff’s request for an extension of the fact

 discovery deadline to November 12, 2020. See Memorandum and Order (June 18, 2020), DE

 #78.

           By letter dated November 11, 2020, plaintiff sought a further extension of time to

 complete discovery and requested the issuance and service of subpoenas on then-defendant

 FDNY Lt. James Hayes 2 and on the federal agencies that were involved in the incident

 underlying the complaint. See Motion to Compel Discovery (Nov. 12, 2020), DE #85.

 Plaintiff also sought the production of “material they have removed off my son’s laptop and

 IPad and IPhone[.]” See id. at 2.

           At a conference held on December 3, 2020 to address plaintiff’s motion, the Court

 found moot plaintiff’s request to issue a subpoena for then-defendant James Hayes, since



 2
     Plaintiff subsequently withdrew her claim against Lt. Hayes. See Minute Entry (Feb. 4, 2021).
                                                         2
Case 1:18-cv-03979-PKC-RLM Document 101 Filed 04/07/21 Page 3 of 8 PageID #: 581




 counsel for the City had waived service of the summons and complaint on his behalf. See

 Minute Entry and Order (Dec. 3, 2020) (“12/3/20 Minute Entry”), DE #90; see also Waiver

 of Service (Nov. 16, 2020), DE #89. The parties were directed to confer on a mechanism for

 plaintiff to depose Mr. Hayes or otherwise obtain his testimony. See 12/3/20 Minute Entry.

 As to documents sought from federal agencies, the Court urged defendants to produce

 documents in their possession that would otherwise be available pursuant to a FOIL request,

 and to confer with the U.S. Marshals Service (“USMS”) about the City’s producing documents

 as to which the USMS had requested restricted dissemination. See id. Defendants also

 agreed to investigate plaintiff’s assertions that certain of the decedent’s electronic devices were

 missing data when they were returned to plaintiff. See id.

        In a letter received by the Court on December 10, 2020, plaintiff moved to compel

 responses to her requests for documents and interrogatories. See Letter to Court dated

 12/10/20 objecting to defendants' discovery responses (filed on Jan. 2, 2021), DE #92.

 Because there was no indication that plaintiff had conferred with defense counsel before filing

 her motion, or had served him with a copy of the letter, this Court denied plaintiff’s motion

 without prejudice. See Electronic Order (Jan. 2, 2021).

        By the instant motion, received by the Court on February 20, 2021, plaintiff seeks to

 compel defendants to, among other things, “respond with specificity to each set of plaintiff’s

 interrogatories and deposition by written questions of [non-parties] FDNY Lt. J. Hayes, R.W.

 Anton and N. Yelenovic(PO), . . . [and] provide a service address, [p]hone number and email

 of [] parole officer, [c]ourt Official[s], NYPD or any other government law enforcement

 agency witnesses, who possess the material and information sought by plaintiff . . . .”
                                               3
Case 1:18-cv-03979-PKC-RLM Document 101 Filed 04/07/21 Page 4 of 8 PageID #: 582




 2/24/21 Mot. to Compel at 2, ¶ 4. In addition, plaintiff seeks certain specific discovery

 materials: an inventory of items “collected off the body of” the decedent in his residence or

 from his vehicle (id. ¶ 3); forensics, ballistics, or DNA evidence from inside the decedent’s

 residence (id. ¶ 3(i)); a copy of any electronic or audio/video data collected from decedent’s

 electronic devices (id.); copies of the warrant for the decedent’s arrest and the affidavits

 submitted in support of the warrant (id. ¶ 3(ii), (iv)); audio and video communications between

 the decedent and the NYPD hostage negotiation team (id. ¶ 3(iii)); and records concerning the

 “surveillance and investigation” of the decedent by the Richmond County District Attorney’s

 Office and the DEA (id. ¶ 3(v)).

                                           DISCUSSION

 Depositions of Lt. Hayes, R.W. Anton and N. Yelenovic

        Because plaintiff gave notice that Lt. Hayes’ deposition would be conducted in writing

 (DE #95 at ECF pp. 1-7), and that appears to be the method contemplated by plaintiff’s motion

 to compel (DE #96 at ECF p. 2, ¶ 4), Lt. Hayes is directed to respond to the deposition

 questions plaintiff propounded (DE #95 at ECF pp. 4-6), by April 23, 2021. However,

 plaintiff is not entitled to take Lt. Hayes’ deposition a second time upon oral questions. See

 Fed. R. Civ. P. 30(a)(2)(A)(ii) (requiring leave of court where “deponent has already been

 deposed in the case”), 31(a)(2)(A)(ii) (same). Plaintiff’s request is denied without prejudice.

        As for plaintiff’s request for an order to take depositions upon written questions of

 “R.W. Anton and N. Yelenovic(PO),” the Court infers from the notice of deposition served by

 plaintiff that these individuals are federal parole officers. See DE #95 at ECF pp. 8-10; see

 also Response in Opposition re [] Letter Motion to Compel (Mar. 3, 2021) (“3/3/21 Def.
                                               4
Case 1:18-cv-03979-PKC-RLM Document 101 Filed 04/07/21 Page 5 of 8 PageID #: 583




 Resp.”) at 2-3, DE #98. As the decedent was on federal supervised release, the City has no

 control over federal agencies or employees, and thus cannot produce the relevant witnesses for

 deposition. See 3/31/21 Def. Resp. at 4.

 Property Inventory

        Plaintiff seeks information regarding any property that was recovered by the police

 from the decedent’s person, residence or motor vehicle. See 2/24/21 Mot. to Compel at 2,

 ¶ 3. Defendants explain that they have already produced some responsive documents,

 including a list of “items that were recovered from Mr. Tyree’s home, near his person, and

 inside his vehicles[.]” 3/3/21 Def. Resp. at 4. Further, defendants “are still searching for

 several outstanding property vouchers[,]” and “have been producing them on a rolling basis to

 plaintiff.” Id.; see DE #98-2 at ECF p. 10 (identifying documents by Bates-stamp). Without

 deciding the relevance of such records, the Court rules that since defendants have committed to

 producing responsive documents, they should complete their search and produce all responsive

 documents in their possession by April 23, 2021.

 Data from Electronic Devices

        Plaintiff seeks a “[c]opy of the duplication” of the contents of any electronic devices

 that may have been recovered from the decedent’s residence. See 2/24/21 Mot. to Compel at

 2, ¶ 3(i). While responding that data extracted from the decedent’s electronic devices are

 available for copying, defendants object on grounds of relevance and burden. See 3/3/21 Def.

 Resp. at 5; Response in Opposition re [] Motion to Compel Discovery (Nov. 16, 2020)

 (“11/16/20 Def. Resp.”) at 2, DE #88. As discussed at the December 3, 2020 conference, the

 information sought by plaintiff is not relevant to the claims in this case. Nevertheless, in
                                                  5
Case 1:18-cv-03979-PKC-RLM Document 101 Filed 04/07/21 Page 6 of 8 PageID #: 584




 order to avoid having to respond to a FOIL request, the City is again urged to consider

 producing any electronic data that it recovered. See 12/3/20 Minute Entry (“Defendants

 should consider producing information that would be available pursuant to a FOIL request,

 even if not discoverable.”).

 Arrest Warrant and Affidavits

        The Court construes this aspect of plaintiff’s request as seeking the “certif[ied]” arrest

 warrant for the decedent and the affidavits of two U.S. Parole officers, submitted in connection

 with the application for the warrant. See 2/24/21 Mot. to Compel at 2, ¶ 3(ii), (iv).

 According to defendants, they obtained from the District Court for the Eastern District of New

 York, and produced to plaintiff, “a copy of the August 6, 2015 warrant for the decedent’s

 arrest for violating the conditions of his supervised release, and the corresponding petition for

 the warrant from the U.S. Department of Probation.” 11/16/20 Def. Resp. at 2; see 3/3/21

 Def. Resp. at 5; DE #98-3 at ECF p. 7 (identifying documents by Bates-stamp). Moreover,

 the copy of the warrant produced to plaintiff bears the signature and seal of the Clerk of Court.

 See 3/3/31 Def. Resp. at 5. Therefore, plaintiff’s request is denied as moot.

 Forensic, Ballistics and DNA Evidence

        Defendants did not directly address plaintiff’s request for “[f]orensic, ballistics and

 biological/DNA evidence collected” inside the decedent’s residence. See 2/24/21 Mot. to

 Compel at 2, ¶ 3(i). However, in defendants’ written responses to other document requests,

 defendants produced the NYPD Force Investigation Division File and NYPD Crime Scene

 Unit File. See DE #98-2 at ECF p. 10. Presumably, at least some of the information

 plaintiff seeks was previously produced in those documents. Moreover, plaintiff has not
                                                6
Case 1:18-cv-03979-PKC-RLM Document 101 Filed 04/07/21 Page 7 of 8 PageID #: 585




 demonstrated that she served document requests seeking the documents at issue in this aspect

 of the motion. Accordingly, plaintiff’s request is denied without prejudice. Nevertheless,

 treating plaintiff’s motion to compel as a document request, defendants must provide a formal

 written response by April 23, 2021.

 Surveillance Records

        Plaintiff further requests information regarding surveillance on the decedent conducted

 by the “Richmond [C]ounty District[] Attorneys Office” and the “DEA.” See 2/24/21 Mot.

 to Compel at 2, ¶ 3(v). In their responses to plaintiff’s document requests, defendants stated

 that they do not possess any responsive documents. See DE #98-3 at ECF p. 8. Indeed, in a

 purported FOIL request docketed into the court file, plaintiff alleged that it was the DEA and

 ATF that had her son under surveillance. See DE #93 at ECF p. 2. Defendants have

 confirmed in their response to plaintiff’s motion that they do not have any documents regarding

 an investigation conducted by the DEA. See 3/3/21 Def. Resp. at 6. Defendants are not

 required to produce documents that are not in their possession, custody or control. Defense

 counsel has “repeatedly advised plaintiff that requests for documents from federal agencies

 should be directed to those agencies as they are not under the control of the City.” 11/16/20

 Def. Resp. at 2. Accordingly, this aspect of plaintiff’s request is denied.

 Communications with Hostage Negotiation Team

        Plaintiff seeks audio and video communications between the decedent and the NYPD

 hostage negotiation team. See 2/24/21 Mot. to Compel at 2, ¶ 3(iii). In response to

 plaintiff’s discovery request, defendants previously stated that they do not possess any audio

 recordings. See DE #98-3 at ECF p. 6. Defendants must clarify in writing whether or not
                                           7
Case 1:18-cv-03979-PKC-RLM Document 101 Filed 04/07/21 Page 8 of 8 PageID #: 586




 they possess any relevant video recordings, by April 23, 2021.

 Disclosure of Witnesses

          Plaintiff further requests that defendants provide a “service address, [p]hone number

 and email” of government law enforcement agenc[y] witnesses[.]” Pl. Mot. at 2, ¶ 4. As

 discussed at the initial conference held on March 7, 2019, defendants served their initial

 disclosures on plaintiff at the early stages of the case. See Minute Entry (Mar. 7, 2019), DE

 #35. Those disclosures would have included the identity and contact information for each

 “individual likely to have discoverable information . . . that the [defendants] may use to

 support its claims or defenses.” See Fed. R. Civ. P. 26(a)(1)(A)(i). Moreover, defendants

 are under a continuing obligation to supplement those disclosures as further information

 becomes available. See Fed. R. Civ. P. 26(e). Therefore, this aspect of plaintiff’s request is

 denied as moot.

                                          CONCLUSION

          For the foregoing reasons, plaintiff’s motion to compel is denied in large part.

 Defendants must serve supplemental responses by April 23, 2021, as discussed above.

          SO ORDERED.

 Dated:      Brooklyn, New York
             April 7, 2021


                                          /s/   Roanne L. Mann
                                        ROANNE L. MANN
                                        UNITED STATES MAGISTRATE JUDGE




                                                  8
